In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00160-CR



        JEFFERIOUS DJUN BROWN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 114th District Court
                Smith County, Texas
            Trial Court No. 114-1070-17




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           On July 14, 2015, the 114th Judicial District Court of Smith County 1 revoked Jefferious Djun

Brown’s community supervision, adjudicated him guilty of evading arrest/detention with a vehicle,2

and sentenced him to seven years’ confinement. Brown perfected his appeal from this conviction and

sentence by timely filing a notice of appeal. However, following the trial court’s pronouncement of

sentence, Brown signed a written waiver of his right of appeal. Consequently, the trial court certified

that Brown had waived his right of appeal, and Brown signed the trial court’s written certification.

           Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure, this Court is required to

dismiss an appeal if, as in this case, the trial court’s certification correctly indicates that there is no

right of appeal or that the right of appeal has been waived. See TEX. R. APP. 25.2(d).

           Brown, through counsel, acknowledged this defect in our jurisdiction and conceded that the

appeal must be dismissed without further inquiry. See Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006).

           In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                                        Ralph K. Burgess
                                                        Justice

Date Submitted:            August 7, 2019
Date Decided:              August 8, 2019

Do Not Publish
1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
2
    See TEX. PENAL CODE ANN. § 38.04(b)(2)(A).

                                                       2